DETAILED ACTION
	The Terminal Disclaimer filed 07/27/2022 over U.S. 11,001,786 and U.S. 10,400,230 is acknowledged.  Filing of Terminal Disclaimer was requested by the Examiner to obviate any obviousness-type double patenting rejection over these patents. 
	Applicant’s remarks filed 07/27/2022 indicating that the applications corresponding to U.S. Patent Pubs. 2017/0298302 or 2017/0306313 and the present application were all owned by or subject to an obligation of assignment to Novozymes A/S is acknowledged and is accepted as sufficient to exclude these publications under 35 U.S.C. 102(b)(2)(C).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Reynolds on 02/24/2022.

The application has been amended as follows: 

	The examiner’s amendment set forth in the Notice of Allowance dated 03/14/2022 remains of record and is incorporated herein.  For clarity of record these amendments are not restated here.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to require the substitution S27K in a protease variant
having at least 90% identity to SEQ ID NO: 3. No prior art of record indicates a substitution at position 27.  The submitted IDS has been reviewed and no additional issue of prior art are identified other than obviousness-type double patenting in view of U.S. 10,400,230.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652